                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY
                                                                   FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 06/03/2021
----------------------------------- X
SAMUEL SMALL,                        :
                                     :
                     Plaintiff,      :
                                     :
                  v.                 :                                   ORDER
                                     :
THE CITY OF NEW YORK, EMMANUEL       :                         Case No.: 09-CV-1912 (RA)
BAILEY, IAN FEINSTEIN, TYRONE SIMON, :
and MARCO VILLACIS,                  :
                                     :
                     Defendants.

----------------------------------- X

RONNIE ABRAMS, United States District Judge:

         After a six-day trial, a jury found in favor of Defendants Emmanuel Bailey, Ian Feinstein,

Tyrone Simon, and Marco Villacis and against Defendant the City of New York. The Clerk of

Court is respectfully directed to upload to ECF the Court Exhibits from trial, each of which is

attached to this Order:

         Court Exhibit 1:      Voir Dire Questionnaire
         Court Exhibit 2:      Draft Jury Charge
         Court Exhibit 3:      Jury Charge
         Court Exhibit 4:      Jury Note from June 1, 2021 at 2:18 p.m.
         Court Exhibit 5:      Jury Note from June 1, 2021 at 4:23 p.m.
         Court Exhibit 6:      Jury Note from June 1, 2021 at 4:58 p.m.
         Court Exhibit 7:      Jury Note from June 2, 2021 at 10:56 a.m.
         Court Exhibit 8:      Verdict Form

SO ORDERED.
Dated:      June 3, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
